Citation Nr: 0516693	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The Board notes that the February 2003 notice of disagreement 
included the issues of service connection for vision 
impairment and service connection for post traumatic 
headaches.  However, per a July 2003 VA form 21-4138 
(Statement in Support of Claim), the veteran indicated that 
he desired to withdraw his appeal regarding these claims.  As 
such, these issues have been withdrawn.  See 38 C.F.R. § 
20.204 (2004).

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO before the undersigned Veterans 
Law Judge (VLJ) in May 2005.  A copy of the hearing 
transcript issued following the hearing is of record.   

As will be explained below, the Board is remanding the issue 
of entitlement to an extraschedular revaluation under 38 
C.F.R. § 3.321(b)(1) (2004).  This issue being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  As of December 22, 2003, the veteran's hearing loss has 
been characterized by level IX hearing acuity in the right 
ear and Level IX hearing acuity in the left ear under Table 
VI, and by level X hearing acuity in the right ear and Level 
VIII hearing acuity in the left ear under Table VI A. 


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent initial 
rating for the service-connected bilateral sensorineural 
hearing loss, effective as of December 22, 2003, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.85-4.86, Tables VI, VI A and VII, Diagnostic Code 
6100 (2004).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased initial rating for bilateral sensorineural hearing 
loss via VA letters issued May 2002 and March 2004, the 
December 2002 rating decision, the May 2004 statement of the 
case (SOC), and the April 2005 supplemental statement of the 
case (SSOC).  In addition, the VA letters issued May 2002 and 
March 2004 provided the veteran with specific information 
related to the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made in December 2002 prior to the March 2004 RO letter 
containing information relevant to the VCAA, which is the 
last notification sent to the veteran.  However, in reviewing 
the AOJ determination on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided 
by 38 U.S.C.A. § 7104(a) (West 2002), all questions in a 
matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication notice constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2004).  There 
simply is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, the rating decision, the SOC and the SSOC, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In this case, in a December 2002 rating decision, the veteran 
was granted service-connection and a noncompensable 
evaluation for bilateral sensorineural hearing loss effective 
March 19, 2002.  At present, the veteran is seeking an 
increased initial rating for his hearing loss, under 
Diagnostic Code 6100.

I.  Applicable Law

With respect to the applicable law, the Board observes that, 
the VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  Where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 2002).  As such, the Secretary is 
obligated to apply June 10, 1999 as the effective date for 
the revised criteria for disorders of the ear and other sense 
organs, and the revised Rating Schedule cannot be applied to 
a claim for any date prior to June 10, 1999.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); see Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).  In this case, however, as the veteran submitted 
his original claim in December 2002, after the above 
discussed change in the law, only the new rating criteria is 
for application in this case.  

The current version of the Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2004).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VI A, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2004).

The assignment of disability ratings for hearing impairment 
is derived by the mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, at 54).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

II.  Analysis

In this case, the evidence includes a June 2002 VA 
examination report which shows the veteran was diagnosed with 
bilateral sensorineural hearing loss.  The veteran's pure 
tone thresholds, in decibels, for the right ear were 40, 35, 
60, 65, 80, and for the left ear were 40, 35, 55, 60, 70, 
both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz was 60 decibels in the right ear, and 55 
decibels in the left ear.  The speech discrimination was 84 
percent in the right ear and 86 percent in the left ear.  
Under the new criteria for evaluating hearing impairment, 
Table VI, the veteran had level III hearing acuity in the 
right ear, and Level II hearing acuity in the left ear, which 
equates to a noncompensable percent evaluation under the 
applicable criteria.  See 38 C.F.R. §§ 4.85-4.86, Table VI 
and VII, Diagnostic Code 6100 (2004).

In this respect, as the veteran's hearing disability did not 
meet the criteria for exceptional patterns of hearing 
impairment during the June 2002 VA examination report, as 
defined in 38 C.F.R. § 4.86, the application of Table VI A is 
not warranted for the June 2002 VA examination hearing acuity 
readings.  See 38 C.F.R. § 4.86 (2004).  In addition, the 
evidence does not show that the examiner certified that the 
use of speech discrimination test was not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc.  Therefore, Table VI A cannot be applied to the 
June 2002 VA examination findings.  See 38 C.F.R. § 4.85 (c) 
(2004).

Furthermore, the evidence includes various statements dated 
May 2004 and June 2004 from the veteran's daughters (J.L., 
S.F., D.L., J.D.B., and L.L.), and the veteran's and one of 
his daughters' testimony during the May 2005 travel Board 
hearing, all including statements and contentions supporting 
the veteran's claim.  The Board notes that during the 
hearing, the veteran testified that he began using hearing 
aids in 2002, and that he got such aids from the East Orange 
VA Medical Center (VAMC).  He further testified that he lost 
his job due to his inability to hear.

Records from the East Orange VAMC dated from 1998 to 2003 
describe the treatment the veteran has received over time for 
various health problems, including eye problems, and hearing 
loss.  And, statements from E. Megariotis, M.D., dated June 
2004 and from A. Tell, M.D., dated July 2004 note findings 
consistent with profound sensorineural bilateral hearing 
loss, and indicate that the veteran's hearing loss was linked 
to an in service head/neck/torso injury.  

An October 2003 VA examination report indicates that upon 
examination of the veteran, there was poor inter-test 
agreement between the pure-tone air conduction thresholds, 
speech recognition thresholds and word recognition scores 
obtained on October 10, 2003 and October 17, 2003.  Also, the 
pure-tone air conduction thresholds were incompatible with 
contra lateral acoustic reflex thresholds and ipsilateral 
acoustic reflex thresholds of October 1992.  Given the above, 
further evaluations/studies were recommended.

A December 2003 VA examination report clearly indicates that 
the veteran's hearing disability had increased in severity as 
of the day of the examination, which was December 22, 2003.  
Upon examination, the veteran's pure tone thresholds, in 
decibels, for the right ear were 90, 90, 90, 105, 105+, and 
for the left ear were 80, 80, 90, 90, 95, both measured at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
average pure tone threshold at 1000, 2000, 3000, and 4000 
hertz was 98 decibels in the right ear, and 89 decibels in 
the left ear.  The speech discrimination was 58 percent in 
the right ear and 46 percent in the left ear.  Under the new 
criteria for evaluating hearing impairment, Table VI, the 
veteran had level IX hearing acuity in the right ear, and 
Level IX hearing acuity in the left ear, which equates to a 
60 percent evaluation under the applicable criteria.  See 38 
C.F.R. §§ 4.85-4.86, Table VI and VII, Diagnostic Code 6100 
(2004).  

Moreover, as the veteran's puretone threshold met the 
requirements under 38 C.F.R. § 4.86(a) (each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
55 decibels or more), the Board must also determine the Roman 
numeral designation for hearing impairment under Table VI A, 
and apply to the veteran's disability whichever is the higher 
numeral between Table VI and Table VI A.  See 38 C.F.R. § 
4.86(a) (2004).  In this respect, under Table VI A, the 
veteran had Level X hearing acuity in the right ear, and 
Level VIII hearing acuity in the left ear, which also equates 
to a 60 percent evaluation under the applicable criteria.  
See 38 C.F.R. §§ 4.85-4.86, Table VI A and VII, Diagnostic 
Code 6100 (2004).

The Board notes that in April 2004 the veteran underwent a VA 
examination which rendered inconclusive results.  Acoustic 
reflex thresholds were measured ipsilaterally and were 
present at levels that were lower than the veteran's air 
conduction thresholds, which the examiner found it to be in 
complete conflict.  As such, no reliable test results could 
be obtained for the veteran. 

In May 2004, the RO received private audiological test 
reports from S. L. Gengaro, M.D., dated March 2002, from the 
ENT and Allergy Associates dated September 2003, and from an 
unidentified private medical source dated June 2004.  These 
reports include the veteran's pure tone thresholds, in 
decibels, for the right and left ears measured at 500, 1000, 
2000, and 4000 Hertz.  However, in order to use Tables VI, VI 
A, and VII, which are the tables used to determine the 
percentage evaluation, the VA must have the veteran's 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2004).  As the above private 
medical evidence fails to include the veteran's pure tone 
thresholds measured at 3000 Hertz, this evidence is 
inadequate to rate the veteran's hearing disability.  
However, in a letter dated July 2004, by Alan M. Tell, M. D., 
it was pointed out that examination findings of the veteran's 
bilateral hearing loss revealed profound sensorineural 
hearing loss bilaterally that had become progressively worse.  

For the foregoing reasons, the Board finds that the veteran's 
bilateral sensorineural hearing loss has met the criteria for 
the assignment of an initial 60 percent rating, effective as 
of December 22, 2003, but not prior, under Diagnostic Code 
6100.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85-4.86, Tables VI, VI A and VII, 
Diagnostic Code 6100 (2004).     

The Board has considered the veteran's contentions that his 
current level of hearing disability warrants an initial 
compensable evaluation.  And, it is clear from the evidence 
of record that the 60 percent evaluation is warranted 
effective December 22, 2003, as discussed above.  However, 
the evidence of record does not show that the veteran's 
service-connected hearing loss was more severe than currently 
evaluated prior to December 2003, or that his disability is 
more severe than 60 percent as of December 2003.  Fenderson, 
supra.  The veteran's contentions alone cannot establish 
entitlement to an increased initial rating because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered." See Lendenmann, supra.  Here, a mechanical 
application of the Rating Schedule establishes only an 
increased initial rating of 60 percent effective December 22, 
2003.  

The Board notes that, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The veteran has averred that his bilateral 
hearing loss has caused marked interference with employment.  
Specifically, the veteran testified at the aforementioned 
hearing that he was terminated from his job as a car salesman 
because of his inability to hear the customers.  Hence, the 
Board is remanding for further development of the claim for 
extraschedular evaluation in a remand following this 
decision, and will not therefore consider this claim here.

ORDER

A 60 percent initial rating for bilateral sensorineural 
hearing loss is granted effective December 22, 2003, subject 
to the controlling criteria applicable to the payment of 
monetary awards. 


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

As noted above, the veteran argued in May 2005 at his hearing 
on appeal that he was terminated from his employment because 
of the severity of his service-connected bilateral hearing 
loss.  The Board notes that the RO did not provide the 
veteran with sufficient notice of the evidence required to 
obtain an extraschedular evaluation for his service-connected 
bilateral hearing loss under 38 C.F.R. 
§ 3.321(b)(1).

Thus, the issue of entitlement to an extraschedular 
evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be remanded for appropriate VCAA notice 
and development.

As previously indicated, the VCAA requires that VA must 
provide notice that informs the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide. 
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim." 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
and VAOPGCPREC 7-2004.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1. The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), as well as VAOPGCPREC 7- 
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) for bilateral 
hearing loss.  In particular, the RO must 
inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
for bilateral hearing loss; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
Specifically, the letter should advise 
the veteran that the evidence needed to 
substantiate a claim for an extra-
schedular rating would consist of 
evidence that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization that would 
render impractical the application of the 
regular schedular standards.  This 
evidence may include records pertaining 
to job performance due to his service-
connected bilateral hearing loss, and any 
correspondence from a former employer 
that would verify the veteran's 
contentions.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issue on appeal.

In addition, where necessary, the RO 
should ensure that the appellant is 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).

3.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) for 
bilateral hearing loss.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


